DETAILED ACTION
This Office Action is in response to Applicant’s application 17/336,220 filed on June 1, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 1, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on February 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-12, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-12, 14 and 16-20 of U.S. Patent No. 11,031,320 (‘320) Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘320 Claims

Pending Claim
‘320 Claim
1. A semiconductor structure, comprising: 

a substrate that includes: 

a handle layer, 

an insulation layer arranged over the handle layer, and a buried layer arranged over the insulation layer; 

a polysilicon region extending downward through the buried layer and the insulation layer, and terminating in the handle layer; and 

an etch stop layer located on the substrate; 



at least one contact located on the etch stop layer; 

at least one dielectric layer on the etch stop layer; and 

a metal layer over the at least one dielectric layer.
1. A silicon-on-insulator (SOI) structure, comprising: 

a substrate that includes: 

a handle layer, 

an insulation layer arranged over the handle layer, and a buried layer arranged over the insulation layer; 

a polysilicon region extending downward through the buried layer and the insulation layer, and terminating in the handle layer; and 

an etch stop layer located on the substrate, wherein the etch stop layer is in contact with both the substrate and the polysilicon region; 

at least one contact located on the etch stop layer; 

at least one dielectric layer on the etch stop layer; and 

a metal layer over the at least one dielectric layer, 

wherein the at least one contact connects the metal layer and the etch stop layer.
5. The semiconductor structure of claim 1, further comprising: 

an isolation layer located on the polysilicon region and below the etch stop layer, 

wherein the isolation layer has an opening through which the etch stop layer is in contact with the polysilicon region.
5. The SOI structure of claim 1, further comprising: 


an isolation layer located on the polysilicon region and below the etch stop layer, 

wherein the isolation layer has an opening through which the etch stop layer is in contact with the polysilicon region.
7. The semiconductor structure of claim 5, wherein: the polysilicon region has a higher electric conductivity than that of the isolation layer.
7. The SOI structure of claim 5, wherein: the polysilicon region has a higher electric conductivity than that of the isolation layer.
8. The semiconductor structure of claim 1, further comprising: an additional contact located right over the polysilicon region and on the etch stop layer.
8. The SOI structure of claim 1, further comprising: an additional contact located right over the polysilicon region and on the etch stop layer.
9. The semiconductor structure of claim 8, wherein: the polysilicon region is configured to provide a deep trench isolation for the semiconductor structure.
9. The SOI structure of claim 8, wherein: the polysilicon region is configured to provide a deep trench isolation for the SOI structure.
10. A semiconductor structure, comprising: 

a substrate; 

a polysilicon region extending downward into the substrate; 

an etch stop layer located on the substrate and in contact with the polysilicon region; and 



an isolation layer located on the polysilicon region and below the etch stop layer, wherein the isolation layer has an opening through which the etch stop layer is in contact with the polysilicon region.
10. A semiconductor structure, comprising: 

a substrate; 

a polysilicon region extending downward into the substrate; 

an etch stop layer located on the substrate and in contact with the polysilicon region; and 

at least one contact located on the etch stop layer; 

an isolation layer located on the polysilicon region and below the etch stop layer, wherein the isolation layer has an opening through which the etch stop layer is in contact with the polysilicon region.
11. The semiconductor structure of claim 10, wherein the polysilicon region has a higher electric conductivity than that of the isolation layer.
11. The semiconductor structure of claim 10, wherein the polysilicon region has a higher electric conductivity than that of the isolation layer.
12. The semiconductor structure of claim 10, wherein a size of the opening is smaller than a size of a top surface of the polysilicon region.
12. The semiconductor structure of claim 10, wherein a size of the opening is smaller than a size of a top surface of the polysilicon region.
14. The semiconductor structure of claim 10, further comprising: 
at least one contact located on the etch stop layer, 


wherein the at least one contact comprises a contact located right over the polysilicon region and on the etch stop layer.
From claim 10

at least one contact located on the etch stop layer

14. The semiconductor structure of claim 10, 
wherein the at least one contact comprises a contact located right over the polysilicon region and on the etch stop layer.
16. The semiconductor structure of claim 14, wherein: the etch stop layer electrically connects the at least one contact with the polysilicon region during a charging process.
16. The semiconductor structure of claim 10, wherein: the etch stop layer electrically connects the at least one contact with the polysilicon region during a charging process.
17. A method for forming a semiconductor structure, comprising: 

forming a polysilicon region extending downward into a substrate; 

forming an isolation layer on the polysilicon region; 

etching the isolation layer to form an opening; and 

depositing an etch stop layer on the substrate and in contact with the polysilicon region through the opening.
17. A method for forming a semiconductor structure, comprising: 

forming a polysilicon region extending downward into a silicon-on-insulator (SOI) substrate; 

forming an isolation layer on the polysilicon region; 

etching the isolation layer to form an opening; and 

depositing an etch stop layer on the SOI substrate and in contact with the polysilicon region through the opening.
18. The method of claim 17, wherein: 

the polysilicon region is formed in a deep trench of the substrate; and the isolation layer is formed in a shallow trench above the polysilicon region.
18. The method of claim 17, wherein: 

the polysilicon region is formed in a deep trench of the SOI substrate; and the isolation layer is formed in a shallow trench above the polysilicon region.
19. The method of claim 17, further comprising: 

depositing at least one dielectric layer on the etch stop layer; 

forming at least one contact extending downward through the at least one dielectric layer and onto the etch stop layer; and 

forming a metal layer that is over the at least one dielectric layer and electrically connected to the at least one contact.
19. The method of claim 17, further comprising: 

depositing at least one dielectric layer on the etch stop layer; 

forming at least one contact extending downward through the at least one dielectric layer and onto the etch stop layer; and 

forming a metal layer that is over the at least one dielectric layer and electrically connected to the at least one contact.
20. The method of claim 19, wherein: 

the at least one contact comprises a contact extending into the opening of the isolation layer and located right over the polysilicon region.
20. The method of claim 19, wherein: 

the at least one contact comprises a contact extending into the opening of the isolation layer and located right over the polysilicon region.


Regarding claim 1 and referring to Table 1, Examiner notes that the subject matter of pending claim 1 is described I claim 1 of the ‘320 patent.  Further the omission of an element whose function is not desired is a species of obviousness, see MPEP 2144.  Thus Examiner is unable to discern any structure of pending claim 1 that is not disclosed in claim 1 of the ‘320 patent.
Regarding claim 5, claim 5 of the ‘320 patent discloses this subject matter.
Regarding claim 7, claim 7 of the ‘320 patent discloses this subject matter.
Regarding claim 8, claim 8 of the ‘320 patent discloses this subject matter.
Regarding claim 9, claim 9 of the ‘320 patent discloses this subject matter.
Regarding claim 10 and referring to Table 1, Examiner notes that the subject matter of pending claim 10 is described I claim 1 of the ‘320 patent.  Further the omission of an element whose function is not desired is a species of obviousness, see MPEP 2144.  Thus Examiner is unable to discern any structure of pending claim 10 that is not disclosed in claim 10 of the ‘320 patent.
Regarding claim 11, claim 11 of the ‘320 patent discloses this subject matter.
Regarding claim 12, claim 12 of the ‘320 patent discloses this subject matter.
Regarding claim 14, claims 1 and 14 of the ‘320 patent discloses this subject matter.
Regarding claim 16, claim 16 of the ‘320 patent discloses this subject matter.
Regarding claim 17 and referring to Table 1, Examiner notes that the subject matter of pending claim 17 is described I claim 1 of the ‘320 patent.  Further that an SOI substrate is a species of substrate and a species anticipates a genus.  Thus Examiner is unable to discern any structure of pending claim 10 that is not disclosed in claim 10 of the ‘320 patent.
Regarding claim 18, claim 18 of the ‘320 patent discloses this subject matter.
Regarding claim 19, claim 19 of the ‘320 patent discloses this subject matter.
Regarding claim 20, claim 20 of the ‘320 patent discloses this subject matter.
Allowable Subject Matter
Claims 2-4, 6, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893